Citation Nr: 1625054	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for service-connected trigeminal neuralgia with migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran was afforded a videoconference hearing before the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2016 hearing, the Veteran stated that her service-connected trigeminal neuralgia with migraines had worsened since the last VA examinations in June 2010.  Thus, her service-connected trigeminal neuralgia with migraines may have increased in severity since the most recent VA examinations from several years ago.  The Board therefore finds that this claim should be remanded to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In light of the remand, any relevant treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her service-connected trigeminal neuralgia with migraines.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Following the above development, afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected trigeminal neuralgia with migraines.  The Veteran's claims file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's trigeminal neuralgia with migraines and the severity of any and all manifestations found.  The examiner is asked to distinguish, to the extent possible, between symptomatology resulting from the Veteran's trigeminal neuralgia and any symptoms associated with migraines.  If it is medically impossible to distinguish among symptomatology resulting from the disabilities, the examiner should state this in the examination report.  All pertinent symptomatology and findings are to be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




